*1149Appeal from a judgment of the Chautauqua County Court (John T. Ward, J.), rendered February 23, 2009. The judgment convicted defendant, upon his plea of guilty, of aggravated assault upon a police officer or a peace officer.
It is hereby ordered that the judgment so appealed from is modified on the law by vacating the sentence and as modified the judgment is affirmed, and the matter is remitted to Chautauqua County Court for further proceedings in accordance with the following memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of aggravated assault upon a police officer or a peace officer (Penal Law § 120.11). We agree with defendant that County Court erred in sentencing him in the absence of counsel and thus that vacatur of the sentence is required. The record establishes that defendant was initially assigned counsel, but then retained counsel to represent him. At the time of the plea proceeding, the court indicated that it would sentence defendant to a 15-year determinate term of incarceration but would consider a lesser sentence if defense counsel provided the court with “compelling reasons” to do so. Prior to sentencing, the court granted the motion of defense counsel to be relieved as counsel for defendant, after defendant indicated that he no longer wanted that attorney to represent him. Defendant informed the court that he intended to retain new counsel, whereupon the court granted his request for a 90-day adjournment of sentencing to enable him to do so. On the adjourned date of the sentencing, however, defendant appeared pro se and explained that his family had the money to retain counsel but that the attorney he was attempting to retain could not meet with him for another month or so. The court denied defendant’s request for a second adjournment. When the court asked defendant at sentencing whether he wished to speak on his own behalf, defendant informed the court that he was having difficulty in obtaining documents that would establish that there were mitigating factors entitling him to a lesser sentence. The court determined that defendant waived his right to counsel and proceeded to sentence defendant. The court then provided defendant with a copy of the presentence report, which defendant indicated that he had never received.
The People agree with defendant that the court erred in concluding that defendant waived his right to counsel, but they instead contend that he forfeited his right to counsel. We reject that contention. “While egregious conduct by defendants can lead to a deemed forfeiture of the fundamental right to counsel” (People v Smith, 92 NY2d 516, 521 [1998]), there was no such *1150conduct by defendant here to warrant “an extreme, last-resort forfeiture analysis” (id.; cf. People v Wilkerson, 294 AD2d 298 [2002], lv denied 98 NY2d 772 [2002]; People v Sloane, 262 AD2d 431 [1999], lv denied 93 NY2d 1027 [1999]; People v Gilchrist, 239 AD2d 306 [1997], lv denied 91 NY2d 834 [1997]). In addition, the court never warned defendant that sentencing would proceed if he did not have new retained counsel by that time, nor did the court offer to assign new counsel to defendant if he could not afford to retain counsel (cf. People v Taylor, 164 AD2d 953, 954-956 [1990], lv denied 76 NY2d 991 [1990]). It thus cannot be said that defendant’s conduct in requesting the second sentencing adjournment was “calculated to undermine, upset or unreasonably delay” sentencing (People v McIntyre, 36 NY2d 10, 18 [1974]; see People v James, 13 AD3d 649, 650 [2004], lv denied 5 NY3d 764 [2005]). The absence of counsel to assist defendant at sentencing was particularly troublesome in this case, inasmuch as defendant informed the court that he was unable to present any mitigating circumstances for the court to consider when sentencing him and, indeed, defendant indicated that he had not previously received a copy of the presentence report.
Although we recognize that a court, has the discretion to determine whether to grant an adjournment, the complicating factor here was that the court granted the motion of defendant’s retained counsel for permission to withdraw, which left defendant without counsel at sentencing (cf. People v Loewke, 15 AD3d 859 [2005], lv denied 4 NY3d 888 [2005]; People v Merejildo, 308 AD2d 378 [2003], lv denied 1 NY3d 540 [2003]). Nevertheless, that complicating factor is not pivotal inasmuch as the issue on appeal is not whether the court abused its discretion in denying the request for an additional adjournment. Rather, the issue is whether the court erred in sentencing defendant without counsel, and thus there is no need to analyze what the dissent characterizes as the “important issue” of whether an adjournment should have been granted.
The dissent has not identified any egregious conduct by defendant to warrant the conclusion that he forfeited his right to counsel. The fact that defendant appeared without counsel on the adjourned sentencing date was not egregious under the circumstances of this case, in which defendant had not made multiple requests for an adjournment of sentencing but, instead, had made only one previous request. We disagree with the dissent’s statement that we have “fail[ed] to recognize the fundamental distinction between the waiver of a right and the forfeiture of a right.” The cases cited herein, including Wilker*1151son, Sloane, and Gilchrist, each involve egregious conduct, e.g, abusive and threatening acts by the defendants toward their attorneys, and thus those cases warrant the conclusion that the defendants therein forfeited their right to counsel. The fact that the court here never warned defendant that sentencing would proceed in the absence of counsel supports our conclusion that defendant did not engage in egregious conduct when he appeared pro se on the adjourned date of sentencing.
We further conclude that the dissent mischaracterizes our holding by stating that we have “de facto conclud[ed] that dilatory conduct [by a defendant] may not result in the forfeiture of the right to counsel at sentencing.” Indeed, if the court had simply warned defendant when it granted his initial request for an adjournment that sentencing would proceed on the adjourned date even if he did not have new retained counsel by then, or if the court had granted an additional two-week adjournment with a similar warning, we may well have concluded that defendant forfeited his right to counsel. The court issued no such warnings in this case, however, and in the absence of any egregious conduct by defendant we cannot conclude that defendant forfeited his right to counsel. We therefore modify the judgment by vacating the sentence, and we remit the matter to County Court for resentencing, at which time, if defendant seeks to retain counsel, he must be afforded the opportunity to do so and shall be advised that sentencing shall proceed on the scheduled date if he appears without counsel or, if defendant is unable to afford to retain counsel, counsel shall be assigned.
All concur except Garni, J, who dissents in part and votes to affirm in the following memorandum.